Citation Nr: 1748872	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-23 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1963 to April 1966, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim of entitlement to service connection for hypertension.

The appeal was first remanded by the Board in August 2016 for a VA examination to determine the etiology of the Veteran's diagnosed hypertension, to include as due to herbicide agent exposure while serving in Vietnam.  The appeal was remanded again in August 2017 for an additional medical opinion.  For the reasons indicated in the discussion below, the opinion obtained pursuant to the August 2017 remand is adequate to decide the claim, and the RO thus complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was diagnosed with hypertension in 2001.

2.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

3.  Hypertension did not manifest in service, within the one year presumptive period, or for many years thereafter.

4.  Hypertension is not related to the Veteran's his active military service or to any event therein, to include presumed herbicide agent exposure.




CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to herbicide agent exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in January 2013 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in September 2017.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and obtaining medical opinions.  For the reasons indicated below, the August 2017 medical opinion is adequate to decide the clam.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.




II.  Service Connection

The Veteran contends that his hypertension is a direct result of herbicide agent exposure while serving in Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In general, service connection requires evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time post-service (one year for hypertension).  38 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Continuity of symptomatology is an alternative method of establishing incurrence or aggravation and a nexus to service.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who served in the Republic of Vietnam during the Vietnam Era, which is true of the Veteran in this case, service connection can be presumed for certain specified diseases based on presumed exposure to herbicide agents in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Federal Circuit has held that in order for the presumption for exposure to herbicide agents to apply under this regulation, qualifying service in the Republic of Vietnam must have involved service on the landmass of Vietnam or on its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1193-95 (Fed. Cir. 2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The medical evidence of record shows that the Veteran was diagnosed with hypertension in 2001 and has continued to be treated for it.  As such, a current disability for VA purposes has been shown and the first element of service connection has been met.  Similarly, because the Veteran served in Vietnam, he is presumed exposed to an herbicide agent, thus satisfying the second element of service connection, an in-service injury or event.

As to whether there is a nexus between the Veteran's hypertension and his presumed herbicide agent exposure, in August 2016, the Board remanded the claim to the RO for a VA examination to identify the etiology and nature of the Veteran's hypertension.  In an October 2016 VA examination report, the examiner found that there was no definitive medical objective relationship between hypertension and herbicide agent exposure and concluded that the Veteran's condition was less likely than not incurred or caused by the claimed in-service exposure due to a lack of medical evidence showing causation.

Given that, as noted by the Veteran's representative, the examiner appeared to impose a higher standard than that required by VA law and regulation, the claim was remanded again in August 2017 for another medical opinion.  The Veteran's representative also requested that a new VA opinion take into consideration three sources presented by the Veteran's Veteran Service Organization (VSO), in a July 2017 Informal Hearing Presentation (IHP) that questioned the first examination's conclusion that there was no medical evidence connecting hypertension to herbicide agent exposure.  The IHP argued that in an Agent Orange Update in 2006, the Institute of Medicine (IOM) concluded that there was a "limited or suggestive evidence of an association between hypertension and Agent Orange" and that the findings were noted several times in the Federal Register.  Similarly, the National Academy of Sciences Report:  Veterans and Agent Orange Update 2012, and the Journal of Preventive Medicine and Public Health, Agent Orange Exposure and Prevalence of Self-Reported Disease in Korean Vietnam Veterans, which also supported the idea that there is an association between hypertension and Agent Orange exposure, were to be considered in the new medical opinion.   

In an August 2017 opinion, a VA physician's assistant (PA) opined that there was still no medical evidence connecting the Veteran's hypertension to his herbicide agent exposure, no medical evidence that his hypertension had its onset in service or in the year immediately following discharge, and that the likely etiology of his hypertension is genetics and obesity.  The PA also addressed each of the three references from the IHP, concluding that while they may demonstrate an association between hypertension and herbicide agent exposure, they do not indicate the necessary causative relationship.

While hypertension is considered a chronic diseases for the purposes of 38 C.F.R. § 3.309(a), the service treatment records do not reflect high blood pressure readings or symptoms of hypertension, and all relevant systems were normal on the April 1966 separation examination, with a normal blood pressure reading of 128/84.  Moreover, the Veteran did not indicate and the record does not otherwise reflect that he had symptoms of hypertension that were early manifestations of this chronic disease. Cf. 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Similarly, because the Veteran's hypertension was not noted in service, entitlement to presumptive service connection on a continuity of symptomatology basis is also not warranted.

Entitlement to service connection based on the Veteran's presumed exposure to herbicide agents is also not warranted.  Hypertension is not one of the diseases for which service connection is presumed in veterans such as this one who is presumed to have been exposed to herbicide agents.  The Veteran may nevertheless show that his hypertension is related to his presumed exposure to herbicide agents. See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a Veteran from establishing service connection with proof of actual direct causation).

The issue of a relationship between hypertension and Agent Orange exposure is a complex medical question as to which lay evidence is not competent.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  As the VA PA in August 2017 explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, while the Veteran's representatives have made medical arguments and conclusions in the IHPs, they have not established that they have the requisite medical expertise to do so and their own etiological opinions are therefore not competent.  To the extent that they have relayed the opinions of physicians in the cited articles, they are competent to do so. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson competent to report contemporaneous medical diagnosis and information).  However, the Board finds the specific, reasoned opinion of the VA physician's assistant to be of greater probative weight than the more general medical literature. See Sacks v. West, 11 Vet. App. 314, 317 (1998) (noting that treatise materials generally are not specific enough to show nexus); Herlehy v. Brown, 4 Vet.App. 122, 123 (1993) (noting that medical opinions directed at specific patients generally are more probative than medical treatises).  There is no contrary medical opinion in the evidence of record.  Thus, the record does not show a causative relationship between hypertension and herbicide agent exposure and entitlement to presumptive service connection for diseases related to exposure to certain herbicide agents is not warranted. 

Although the Veteran has not established entitlement to service connection on any of the presumptive bases noted above, he is not precluded from establishing service connection on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis).  As noted, however, the evidence reflects that hypertension did not manifest in service or for many years thereafter, and the weight of the medical evidence is against a nexus between the Veteran's hypertension and service to include exposure to herbicide agents.  The Veteran does not contend otherwise.  Rather, he has stated that he believes hypertension should be added to the list of diseases that are presumed service connected in veterans exposed to herbicide agents and also that he believed his herbicide agent exposure was a contributing cause to his failing health.  As these are complex medical questions for the reasons indicated above, the Veteran's statements in this regard are not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for hypertension, to include as due to herbicide agent exposure, on a presumptive and direct basis.  The benefit of the doubt doctrine is thus not in application and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for hypertension, to include as due to herbicide agent exposure, is denied



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


